DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  	Claim 1 recites “wherein a contact a surface” in line 18 and should be corrected to “wherein a surface.” Claim 5 misspelled “and” as “abd” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1, 3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2019/0371866 in view of Mori et al. US PGPub. 2010/0194717. 	Regarding claim 1, Kim teaches a display panel (10, fig. 1) [0043], comprising:  	a substrate (111, fig. 1) [0043];  	a plurality of light-emitting units (px1-3 including layer 112+114+120, fig. 1; see also examiner’s fig. 1) [0043] located on a (top) side of the substrate (111);  	a first organic layer (porous organic material 140, fig. 1) [0149] located on a (top) side of the plurality of light-emitting units (px1-23) facing away from the substrate (111); and  	a plurality of light extraction structures (150+119, fig. 1 and examiner’s fig. 1) located between the plurality of light-emitting units (px1-3) and the first organic layer (140) and in direct contact with the first organic layer (140), wherein each of the plurality of light extraction structures (150+119) comprises a plurality of light extraction layers (150a-c and 119, fig. 1), refractive indexes of the plurality of light extraction layers (150+119) gradually decrease in a (bottom to top) direction facing towards the first organic layer (140), and a refractive index of one of the plurality of light extraction layers (refractive index of the first extraction layer 150 is 1.5-2.5 [0068]) is greater than a refractive index (≤ 1.4 [0148]) of the first organic layer (140), wherein the plurality of light extraction layers (150+119) at least comprises a first light extraction layer (150), and a second light extraction layer (119) located between the first light extraction layer (150) and the first organic layer (140), the first light extraction layer (150) has a first central axis (see examiner’s fig. 1; hereinafter called 1CA) and is symmetrical about the first central axis (1CA), the second light extraction layer (119; see examiner’s fig. 1) has a second central axis (see examiner’s fig. 1; hereinafter called 2CA) and is symmetrical about the second central axis (2CA), and the first central axis (1CA) and the second central axis (2CA) are perpendicular to the substrate (111), and wherein the second surface (2S) comprises straight line in a cross-section perpendicular to the substrate (111) (Kim et al., fig. 1) 	The refractive index of the first light extraction layer (150) is 1.5-2.5 [0068] and the refractive index of the second light extraction layer (119) is lower then that of the first light extraction layer [0097], therefore, refractive indexes of the plurality of light extraction layers (150+119) is considered to gradually decrease in a (bottom to top) direction facing towards the first organic layer (140) since the first extraction layer (150) is at the bottom and the second light extraction layer (119) is at the top.
    PNG
    media_image1.png
    955
    1201
    media_image1.png
    Greyscale
                                                        Examiner’s fig. 1 	But Kim does not teach wherein a refractive index of the second light extraction layers (119 which is a seal/adhesive [0098]) is greater than a refractive index of the first organic layer (140), i.e., Kim does not teach wherein a refractive index of any one (both) of the plurality of light extraction layers (150 and 119) is greater than a refractive index of the first organic layer (140). 	However, Mori teaches a display panel (fig. 1) wherein a refractive index of the light extraction layer/seal/adhesive layer (11, fig. 1) [0202] is 1.55 [0202]. 	Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the seal/adhesive/second light extraction layer of Kim with the seal/adhesive of Mori because such seal/adhesive like epoxy resin are very well-known in the art and such substitution is art recognized equivalence for the same purpose (for sealing and bonding) to obtain predictable results excellent sealing/bonding strength as well as protection of the light emitting layers from contaminants (see MPEP 2144.06). 	Using epoxy resin with a refractive index of 1.55 for the seal/adhesive of the second light extraction layer would mean that Kim in view of Mori teaches the limitation wherein a refractive index of any one (1.5-2.5 for the first light extraction layer (150) and .55 for the second light extraction layer (119)) of the plurality of light extraction layers (150 and 119) is greater than a refractive index (1.4) of the first organic layer (140). 	Regarding claim 3, Kim in view of Mori teaches the display panel according to claim 1, further comprising: a plurality of color filters (130r, g, b, fig. 1; hereinafter called 130) [0067], wherein the plurality of color filters (130) is located on a (top) side of the first organic layer (140) facing away from the substrate (111), or the plurality of color filters is located between the plurality of light extraction structures and the plurality of organic light-emitting units; and a second organic layer (118 is includes organic material just like layer 115, fig. 1) [0064] and [0121] located between the plurality of color filters (130) and the plurality of organic light-emitting units (px1-3) (Kim et al., fig. 1). 	Regarding claim 5, Kim in view of Mori teaches the display panel according to claim 1, wherein each of the plurality of light-emitting units (px1-3) has a central axis (same axis as 1CA and 2CA, see examiner’s fig. 1) perpendicular to the substrate (111) and passing along a geometric center of the light-emitting unit (px1), any one light extraction structure (150a+119) of one corresponding light extraction structure above the light-emitting unit  (px1) is symmetrical about a central axis (1CA/2CA) of the light-emitting unit (px1) (Kim et al., fig. 1). 	Regarding claim 6, Kim in view of Mori teaches the display panel according to claim 1, wherein a ratio (1.5/1.4 to 2.5-1.4 is 1.07 to 1.78 for example) of a refractive index (1.5-2.5 [0068]) of the first light extraction layer (150) to the refractive index (1.4 [0148]) of the first organic layer (140) is a refractive index parameter, and the refractive index parameter is greater than or equal to 1.05 and smaller than or equal to 1.3 (Kim et al., [0148] and [0068]). 	Regarding claim 8, Kim in view of Mori teaches the display panel according to claim 1, wherein the first surface (1S) comprises a curved surface protruding towards the first organic layer (140), and the second surface (2S) comprises the straight lines in the cross-section perpendicular to the substrate (111) (Kim et al., fig. 1 and examiner’s fig. 1).
Allowable Subject Matter
Claims 2, 4, 7, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel comprising “a thin film encapsulation layer located between the plurality of light-emitting units and the plurality of light extraction structures, wherein a refractive index of the thin film encapsulation layer is greater than or equal to a refractive index of the first light extraction layer” as recited in claim 2; 	a display panel wherein “a refractive index of each of the plurality of color filters is greater than or equal to a refractive index of the first light extraction layer” as recited in claim 4 and in combination with the rest of the limitations of claims 1 and 3; 	a display panel wherein “an orthographic projection of each of the plurality of light-emitting units on the substrate is located within an orthographic projection of a corresponding light extraction structure of the plurality of light extraction structures on the substrate; and the plurality of light extraction layers arranged along the direction facing towards the first organic layer has increasingly large orthographic projections on the substrate” as recited in claim 7;  	a display panel wherein “an outer edge contour of the first light extraction layer is a first hemisphere, and an outer edge contour of the second light extraction layer is a first cylinder; wherein the display panel further comprises a thin film encapsulation layer located between the plurality of light-emitting units and plurality of light extraction structures, wherein the plurality of light extraction structures is located between the first organic layer and the plurality of organic light-emitting units, and a thickness of the thin film encapsulation layer is equal to a radius of the first hemisphere” as recited in claim 9 and combination with the rest of the limitations of claims 1 and 8; and  	a display panel wherein “the first surface comprises the straight lines in the cross-section perpendicular to the substrate, and the second surface comprises a curved surface protruding towards the first organic layer” as recited in claim 13. 	Claims 10-12 are also objected to as allowable for further limiting and depending upon allowable claim 9.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892